Title: To Alexander Hamilton from Thomas Mifflin, [23 June 1792]
From: Mifflin, Thomas
To: Hamilton, Alexander



[Philadelphia, June 23, 1792]
Sir.

By a late act of the General Assembly of Pennsylvania, provision is made, among other things, for paying the nominal amount of the State Certificates, which are subscribable to the loan, proposed by Congress to the State Creditors, “upon this condition, and not otherwise, that the State Creditors subscribe to that loan, and thereupon, on or before the 1st day of July next, transfer to the State Treasurer, for the use of the Commonwealth, the Certificates which they shall receive from The United States, in consequence of such subscription.”
The Comptroller General and Register General of the State, have stated to me, that a difficulty occurs in the execution of this act; as, according to their information, the Certificates of The United States for the amount of the respective subscriptions of the State Creditors, will not be issued until the 1st of March 1793, and, of course, cannot be transferred to the State Treasurer for the use of the Commonwealth, at the period which the Legislature of Pennsylvania had prescribed, previously to the passing of the act of Congress, that extends the time for subscribing to the loan.
Under these circumstances, I am induced to request, that you will, as far as you can with propriety, enter into an arrangement, to accommodate the State; and either direct the Certificates to be immediately issued (since there is no reasonable ground to suppose, that the amount of the subscription in pennsylvania will exceed the amount of the assumption); or give your sanction, to a transfer of the receipts, which the Loan-Officer issues, in the first instance, to the parties subscribing; so that, at the regular period, the certificates may be obtained, in the name and for the use, of the Commonwealth.
The readiness which you have shewn, on every occasion, to facilitate our fiscal operations, as far as they are connected with the Federal establishment, assures, me that no apology is necessary for this application, and increases the sincere respect, with which   I am, Sir, Your most obedt., Hble servt.
Thomas Mifflin.
Philadelphia,June 23. 1792.
To Alexr. Hamilton,Esqr., Secretary of theTreasury, of The United States.
